 

SHARE REPURCHASE AGREEMENT

 

This SHARE REPURCHASE AGREEMENT (this “Agreement”) is made as of November 2,
2018 by and between MagneGas Applied Technology Solutions, Inc., a Delaware
corporation (the “Company”) and Global Alpha, LLC, a Florida limited liability
company (the “Selling Stockholder”).

 

RECITALS

 

WHEREAS, the Selling Stockholder desires to sell an aggregate of 1,000,000
shares of Series A Preferred Stock, par value $0.001 per share, of the Company
(the “Preferred Stock”).

 

WHEREAS, the Company desires to purchase all of the Preferred Stock from the
Selling Stockholder.

 

WHEREAS, after due consideration, the Board of Directors of the Company has
approved the transaction contemplated hereby.

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01. Definitions. For purposes of this Agreement, the terms defined in
the RECITALS have the respective meanings ascribed to them therein, and the
following terms have the meanings set forth below:

 

“Action” means any action, suit, proceeding, claim, arbitration, litigation or
investigation, at law or in equity, in each case by or before any Person.

 

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person.

 

“Business Day” means any day other than Saturday, Sunday or any day on which the
Commission or New York Stock Exchange is closed due to public holiday.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Control” (and its derivatives) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting equity interests, as trustee or
executor, by contract or otherwise.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 



 1

 

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, writ, decree, permit, license or
other requirement or rule of law of any Governmental Authority.

 

“Lien” means any mortgage, lien, pledge, claim, charge, security interest,
adverse claim, transfer restriction or encumbrance of any kind, other than
restrictions under federal or state securities laws.

 

“Material Adverse Effect” means any change, effect or circumstance that,
individually or when taken together with all other such changes, effects or
circumstances that occurred prior to the date of determination of the occurrence
of the Material Adverse Effect, is or is reasonably likely to materially delay
or prevent the consummation of the transaction contemplated by this Agreement.

 

“Organizational Documents” means the articles of incorporation, certificate of
incorporation, certificate of formation, bylaws, memorandum or articles of
incorporation, operating agreement, certificate of limited partnership,
partnership agreement and all other similar documents, instruments or
certificates executed, adopted or filed in connection with the creation,
formation or organization of a Person, including any amendments thereto.

 

“Person” means any individual, corporation, partnership, limited liability
company, trust, unincorporated association, Governmental Authority or any
agency, instrumentality or political subdivision of any governmental entity, or
any other entity or body.

 

ARTICLE 2

PURCHASE AND SALE

 

Section 2.01. Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, and in reliance on the representations, warranties and
agreements set forth in this Agreement, at the Closing, (i)       the Selling
Stockholder shall sell, transfer and deliver the Preferred Stock to the Company,
free and clear of all Liens and (ii) the Company shall purchase and acquire the
Preferred Stock from the Selling Stockholder, in each case in exchange for the
payment by the Company, pursuant to Section 2.02, of an amount equal to (a)
$1,000,000 cash (“Cash Payment”) and (b) 5,000,000 shares of the Company’s
restricted common stock, par value $0.001 (“Equity Payment”), priced at the
closing trading price of the Company’s common stock as set forth on
www.nasdaq.com on the Closing Date (“Share Price”) to such Selling Stockholder
on the Closing Date (defined below). The Cash Payment and the Equity Payment are
collectively referred to herein as the “Purchase Price”.

 

Section 2.02. Closing. The closing of the transaction contemplated hereby (the
“Closing”) shall take place by the remote exchange of documents on [November 1,
2018], or if later, on such date and time as may be mutually agreed to by the
Selling Stockholder and the Company after satisfaction or waiver of all
conditions set forth in Article 5 (the “Closing Date”). At the Closing:

 

(a) The Company shall deliver to the Selling Stockholder such Selling
Stockholder’s Cash Payment portion of the Purchase Price by wire transfer of
immediately available federal funds to an account designated by such Selling
Stockholder.

 

(b) The Company shall also issue to the Selling Stockholder the Equity Payment
portion of the Purchase Price. The Company will provide the Selling Stockholder
with a copy of the Company’s transfer agent instructions and Board of Directors
resolution authorizing the issuance of the Equity Payment. The Selling
Stockholder agrees that any delay in receiving its physical stock certificate
from the Company’s transfer agent will not invalidate or delay the Closing.

 



 2

 

 

(c) Upon receipt of the federal reference number for the wire of the Cash
Payment and the documents listed in Section 2.02(b) evidencing the Equity
Payment, the Selling Stockholder shall cause the Stock Power included on the
signature page hereto to be delivered to the Company, which delivery shall
constitute receipt of the Purchase Price and furnish any other documents
reasonably requested by the Company in order to effect the transaction
contemplated hereby.

 

Section 2.03. Equity Payment Adjustment. The Company agrees that if, on the
twelve (12) month anniversary of the Closing Date, the aggregate value of the
shares comprising Equity Payment is less than the aggregate value of the shares
received on the Closing Date, the Company will issue to the Selling Stockholder
that number of shares of restricted common stock to eliminate the lost value
(“Catch-Up Issuance”). In the event the Selling Stockholder sells any portion of
the shares constituting the Equity Payment prior to the twelve (12) month
anniversary of the Closing Date, the value received for the sale of such shares
will be included in the aggregate value determination for purposes of
determining whether a Catch-Up Issuance is required. The Selling Stockholder
will be required to provide the Company with any and all trade confirmations
from its broker or a signed representation and warranty that no shares
comprising the Equity Payment have been sold prior to the Company being required
to make a Catch-Up Issuance. Any Catch-Up Issuance will be capped at 50% of the
value of the shares comprising the Equity Payment on the Closing Date.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE SELLING STOCKHOLDER

 

The Selling Stockholder represents and warrants to the Company as of the date of
this Agreement and as of the Closing Date as follows:

 

Section 3.01. Existence; Authorization. Such Selling Stockholder is an entity
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, as applicable. Such Selling Stockholder has the
requisite power and authority to enter into, execute and deliver this Agreement,
to perform all of the obligations to be performed by it hereunder, and to
consummate the transaction contemplated hereby. Carla Santilli has full
authority and authorization to execute and deliver this Agreement and the Stock
Power on behalf of the Selling Stockholder. This Agreement has been duly
authorized, executed and delivered by it, and, assuming due authorization,
execution and delivery by the Company, this Agreement constitutes a valid and
binding obligation of such Selling Stockholder, enforceable against it in
accordance with its terms and conditions, except (i) as such enforcement is
limited by bankruptcy, insolvency or other similar Laws affecting the
enforcement of creditors’ rights generally and (ii) for limitations imposed by
general principles of equity.

 

Section 3.02. No Conflicts. None of the execution, delivery or performance by
such Selling Stockholder of this Agreement, nor the consummation of the
transaction contemplated hereby by such Selling Stockholder will conflict with,
result in the breach of, constitute a default under or accelerate the
performance required by the terms of: (i) any Organizational Document of such
Selling Stockholder; (ii)       any judgment, order writ, decree, permit or
license of any court or government, governmental or regulatory agency to which
such Selling Stockholder or its assets may be subject; (iii) any Law; (iv) any
other contract, agreement, commitment or instrument to which such Selling
Stockholder is a party or by which any of its assets are bound; or (v)
constitute an event which, with or without due notice, the passage of time or
action by a third party, would result in any of the foregoing, except, with
respect to clauses (ii) through (v), in any case where such conflict, breach,
default or acceleration would not reasonably be expected to have a Material
Adverse Effect. Assuming the accuracy of the representations and warranties set
forth in Article 4, the execution and delivery of this Agreement by such Selling
Stockholder and the performance and consummation of the transaction contemplated
hereby do not require any registration, filing (except for filings pursuant to
the Securities Exchange Act of 1934), qualification, consent, authorization or
approval under any Law. Neither the execution and delivery of this Agreement nor
the performance or consummation of the transaction contemplated hereby by such
Selling Stockholder will result in the creation of any Lien upon any of the
Preferred Stock.

 



 3

 

 

Section 3.03. Ownership of Preferred Stock. Such Selling Stockholder owns all
right title and interest (legal and beneficial) in and to the Preferred Stock
being sold by such Selling Stockholder hereunder. Upon the Closing, the Company
will acquire marketable title to such Preferred Stock free and clear of all
Liens other than any Liens created by the Company.

 

Section 3.04. Litigation. There is no Action pending or, to the knowledge of
such Selling Stockholder, threatened in writing against such Selling Stockholder
or its Affiliates which, if adversely determined, would prevent the consummation
of the transaction contemplated by this Agreement. There is no Action by such
Selling Stockholder pending or threatened against any other Person relating to
the Shares owned by such Selling Stockholder.

 

Section 3.05. Sophistication of Selling Stockholder. Such Selling Stockholder
(either alone or together with its advisors) has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the transaction contemplated by this Agreement. The Selling Stockholder
has had the opportunity to ask questions and receive answers concerning the
terms and conditions of such transaction as it has requested. The Selling
Stockholder has received all information that it believes is necessary or
appropriate in connection with the transaction contemplated by this Agreement.
The Selling Stockholder acknowledges that it has not relied upon any express or
implied representations or warranties of any nature made by or on behalf of the
Company, whether or not any such representations, warranties or statements were
made in writing or orally, except as expressly set forth for the benefit of the
Selling Stockholder in this Agreement.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Selling Stockholder, as of the
date of this Agreement and as of the Closing Date as follows:

 

Section 4.01. Existence; Authorization. The Company is duly organized, validly
existing and in good standing under the Laws of the State of Delaware. The
Company has the requisite power and authority to enter into, execute and deliver
this Agreement, to perform all of the obligations to be performed by it
hereunder, and to consummate the transaction contemplated hereby. This Agreement
has been duly authorized, executed and delivered by it, and, assuming due
authorization, execution and delivery by the Selling Stockholder, this Agreement
constitutes a valid and binding obligation of the Company, enforceable against
it in accordance with its terms and conditions, except (i) as such enforcement
is limited by bankruptcy, insolvency or other similar Laws affecting the
enforcement of creditors’ rights generally and (ii) for limitations imposed by
general principles of equity.

 

Section 4.02. No Conflicts. None of the execution, delivery or performance by
the Company of this Agreement, nor the consummation of the transaction
contemplated hereby by the Company will conflict with, result in the breach of,
constitute a default under or accelerate the performance required by the terms
of: (i) any Organizational Document of the Company; (ii) any judgment, order
writ, decree, permit or license of any court or government, governmental or
regulatory agency to which the Company or its assets may be subject; (iii) any
Law; (iv) any other contract, agreement, commitment or instrument to which the
Company is a party or by which any of its assets are bound; or (v) constitute an
event which, with or without due notice, the passage of time or action by a
third party, would result in any of the foregoing, except, with respect to
clauses (ii) through (v), in any case where such conflict, breach, default or
acceleration would not reasonably be expected to have a Material Adverse Effect.
Assuming the accuracy of the representations and warranties set forth in Article
3, the execution and delivery of this Agreement by the Company and the
performance and consummation of the transaction contemplated hereby do not
require any registration, filing (except for filings pursuant to the Securities
Exchange Act of 1934), qualification, consent or approval under any such Law.

 



 4

 

 

Section 4.03. Litigation. There is no Action pending, or to the knowledge of the
Company, threatened against the Company or its Affiliates which, if adversely
determined, would prevent the consummation of the transaction contemplated by
this Agreement.

 

ARTICLE 5
CONDITIONS TO CLOSING

 

Section 5.01. Conditions to Obligation of the Company. The obligations of the
Company to consummate the transaction contemplated by this Agreement at the
Closing are subject to each of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Selling Stockholder contained in this Agreement shall be true and accurate as of
the Closing Date.

 

(b) Legal Proceedings. No order of any nature issued by a court of competent
jurisdiction restraining, prohibiting or affecting the consummation of the
transaction contemplated by this Agreement (a “Court Order”) shall be in effect,
and no claim, suit, action, investigation, inquiry or other proceedings by any
Governmental Authority or other person (a “Governmental Proceeding”) shall be
pending or threatened which questions the validity or legality of the
transaction contemplated by this Agreement or prohibits the consummation of the
Closing.

 

Section 5.02. Conditions to Obligation of the Selling Stockholder. The
obligations of the Selling Stockholder to consummate the transaction
contemplated by this Agreement at the Closing are subject to each of the
following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and accurate as of the Closing
Date.

 

(b) Legal Proceedings. No Court Order shall be in effect, and no Governmental
Proceeding shall be pending or threatened which questions the validity or
legality of the transaction contemplated by this Agreement or prohibits the
consummation of the Closing.

 

ARTICLE 6

Mutual Release

 

Section 6.01. Release by Selling Stockholder. For and in consideration of the
Company’s delivery of the Purchase Price, the Selling Stockholder does hereby
irrevocably and unconditionally release, acquit and forever discharge the
Company its officers, directors, employees, consultants, agents and attorneys
(“Released Parties”) from any and all past and present claims or future claims,
debts, demands, actions, causes of action, suits, damages and expenses
(hereafter referred to as “claims”), known or unknown, fixed or contingent,
which were asserted or could have been asserted in relation to the Preferred
Stock or any common stock held by the Selling Stockholder or any Affiliate
thereof, or which could hereafter be asserted by the Selling Stockholder against
the Released Parties with respect to any matter of any kind or nature whatsoever
which arose, occurred or accrued prior to the effective date of this Agreement,
whether presently known or unknown, including, without limitation, all claims
sounding in tort, violation of public policy, breach of contract, or state
statute; provided, except as otherwise stated herein, nothing contained herein
is intended to release the Company from any of its obligations under this
Agreement.

 



 5

 

 

Section 6.02. Release by the Company. For and in consideration of the agreements
set forth herein, and as an inducement of the Selling Stockholder to give same,
the Company, hereby irrevocably and unconditionally releases, acquits and
forever discharges the Selling Stockholder from any and all past and present
claims or future claims, debts, demands, actions, causes of action, suits,
damages and expenses (hereafter referred to as “claims”), known or unknown,
fixed or contingent, which were asserted or could have been asserted in relation
to the Preferred Stock or any common stock held by the Selling Stockholder as of
the Closing Date, or which could hereafter be asserted by the Company against
the Selling Stockholder with respect to any matter of any kind or nature
whatsoever which arose, occurred or accrued prior to the effective date of this
Agreement, whether presently known or unknown, including, without limitation,
all claims sounding in tort, violation of public policy, breach of contract, or
state statute; provided nothing contained herein is intended to release the
Selling Stockholder from any of its obligations under this Agreement.

 

ARTICLE 7

Voting Agreement

 

Upon receipt of the Equity Payment, the Selling Stockholder will be deemed a
shareholder of the Company and will be the beneficial owner of 5,000,000 shares
of restricted common stock of the Company, par value $0.001 (“Common Stock”). As
a further inducement to the Company for entering into this Agreement, the
Selling Stockholder agrees that for a period of twenty-four (24) months from the
Closing Date, that it will vote its shares of Common Stock, at any meeting of
the shareholders of the Company, or otherwise, in accordance with any
recommendation made by the Company’s Board of Directors for any such proposal or
other corporate action. Furthermore, the Selling Stockholder agrees, ratifies
confirms that any shareholder action taken by it in its capacity as the
Company’s majority shareholder prior to the Closing Date was validly approved
and delivered to the Company in accordance with its Organizational Documents and
Delaware law.

 

ARTICLE 8
GENERAL PROVISIONS

 

Section 8.01. Standstill. In furtherance of the release contained in Section
6.01, the Selling Stockholder agrees that for a period of twenty-four (24)
months from the Closing Date, neither it nor its Affiliates will institute,
level or make any legal claim, legal or regulatory assertion, defamatory or
disparaging statement or otherwise do anything to harm or injure the Company,
its officers, directors or Affiliates in any manner whatsoever.

 

Section 8.02. Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of Law or otherwise, by the Selling
Stockholder or the Company without the prior written consent of the Company or
the Selling Stockholder, as the case may be, and any such assignment without
such prior written consent shall be null and void. Subject to the preceding
sentence, this Agreement and all of its provisions shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.

 

Section 8.03. No Broker. No party has engaged any third party as broker or
finder or incurred or become obligated to pay any broker’s commission or
finder’s fee in connection with the transaction contemplated hereby.

 



 6

 

 

Section 8.04. Amendment; Waiver. This Agreement may be amended or waived only if
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party or parties against whom the waiver is sought to be enforced. Any failure
of the Company to comply with any obligation, agreement or condition under this
Agreement may only be waived in writing by the Selling Stockholder, and any such
failure by the Selling Stockholder may only be waived in writing by the Company,
but any such waiver shall not operate as a waiver of, or estoppel with respect
to, any subsequent or other failure. No failure by a party to take any action
against any breach of this Agreement or default by the other party shall
constitute a waiver of such party’s right to enforce any provision of this
Agreement or to take any such action.

 

Section 8.05. Notice. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile or
electronic mail to the recipient. Such notices, demands and other communications
will be sent to the address indicated below:

 

To the Selling Stockholder:

 

Global Alpha, LLC

90 Eastwinds Court

Palm Harbor, FL 34683

Attention: Carla Santilli

 

With a copy to (which shall not constitute notice):

 

Law Office of Clifford J. Hunt, P.A.

8200 Seminole Blvd.

Seminole, FL 33772

Attention: Clifford J. Hunt, Esq.

Telephone: 727-471-0444

Facsimile No: 727-471-0447

Email Address: cjh@huntlawgrp.com

 

To the Company:

 

MagneGas Applied Technology Solutions, Inc.

11885 44th Street N.

Clearwater, FL 33762

Attention: General Counsel

 

Section 8.06. Third Parties. Except as specifically set forth or referred to in
this Agreement, nothing in this Agreement, expressed or implied, is intended, or
shall be construed, to confer upon or give to any person or entity other than
the parties hereto and their successors or assigns, any rights or remedies under
or by reason of this Agreement.

 



 7

 

 

Section 8.07. Governing Law; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. The Selling
Stockholder hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the Borough of Manhattan in the City of New
York, New York, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or thereby, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. The parties
consent to the jurisdiction and venue of the foregoing courts and consent that
any process or notice of motion or other application to any of said courts or a
judge thereof may be served inside or outside the State of New York or the
Southern District of New York by registered mail, return receipt requested,
directed to the party being served at its address set forth on the signature
ages to this Agreement (and service so made shall be deemed complete three (3)
days after the same has been posted as aforesaid) or by personal service or in
such other manner as may be permissible under the rules of said courts. Each of
the Company and the Selling Stockholder irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action, or proceeding brought in such a
court and any claim that suit, action, or proceeding has been brought in an
inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

Section 8.08. Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements, promises, covenants,
arrangements, communications, term sheets, memoranda of understanding, letters
of intent, representations or warranties, whether oral or written, by any party
or any officer, employee or representative of any party.

 

Section 8.09. Further Assurances. Each of the Company and the Selling
Stockholder shall execute and deliver such additional documents and instruments
and shall take such further action as may be necessary or appropriate to
effectuate fully the provisions of this Agreement.

 

Section 8.10. Survival of Representations and Warranties. All representations
and warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transaction contemplated hereby.

 

Section 8.11. Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in the applicable jurisdiction, and this Agreement shall be reformed
to the minimum extent necessary so that this Agreement may be construed and
enforced in such jurisdiction to the maximum extent that such illegal or
unenforceable provision may be enforced.

 

Section 8.12. Headings; Interpretation. The headings of the Articles and
Sections of this Agreement are inserted for convenience only and shall not
constitute a part of or affect in any way the meaning or interpretation of this
Agreement. The words “include,” “includes” and “including” when used in this
Agreement shall be deemed in each case to be followed by the words “without
limitation.” Defined terms used in this Agreement shall have the same meaning
whether defined or used herein in the singular or the plural, as the case may
be. Each party hereto acknowledges that it has reviewed this Agreement prior to
its execution and that changes were made to this Agreement based upon its
comments. If any disputes arise with respect to the interpretation of any
provision of this Agreement, the provision shall be deemed to have been drafted
by all of the parties and shall not be construed against any party on the basis
that the party was responsible for drafting that provision.

 

Section 8.13. Counterparts. This Agreement may be executed in two or more
identical counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Facsimile and
portable document format (.pdf) copies of this Agreement shall have the same
force and effect as an original.

 



 8

 

 

IN WITNESS WHEREOF, the parties have executed this Share Repurchase Agreement as
of the date first above written.

 

  COMPANY:       MAGNEGAS APPLIED TECHNOLOGY SOLUTIONS, INC.       By: /s/ Scott
Mahoney   Name: Scott Mahoney   Title: Chief Financial Officer         SELLING
STOCKHOLDER:       GLOBAL ALPHA, LLC       By: /s/ Carla Santilli   Name: Carla
Santilli   Title: Managing Member

 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned hereby assigns and transfers unto MagneGas
Applied Technology Solutions, Inc. ONE MILLION shares of Series A Preferred
Stock, par value $0.001 per share, of MagneGas Applied Technology Solutions,
Inc., a Delaware corporation (the “Stock”), standing in the name of the
undersigned on the books of said corporation and does hereby irrevocably
constitute and appoint Scott Mahoney, Chief Financial Officer of MagneGas
Applied Technology Solutions, Inc. as the undersigned’s true and lawful
attorney, for it and its name and stead, to sell, assign and transfer all or any
of the Stock on the books of said corporation, and for that purpose to make and
execute all necessary acts of assignment and transfer thereof, and to substitute
one or more persons with like full power, hereby ratifying and confirming all
that said attorney or substitute or substitutes shall lawfully do by virtue
hereof.

 

  SELLING STOCKHOLDER:       GLOBAL ALPHA, LLC       By: /s/ Carla Santilli  
Name: Carla Santilli   Title: Managing Member

 



 9

 

 